EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 adding new Claim 19, canceling Claims 7 and 15, and amending Claims 1, 4, 8, 16, and 18 has been entered.  Canceled Claim 7 was incorporated into amended Claim 1.  New Claim 19 incorporated the limitations of Claim 1 and canceled Claim 15.
 

Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 – 14, and 16 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claims 1 and 19, prior art fails to teach in combination with the other limitations of the claim, “…an inlet layer (16 – Fig. 1) having the inlet (22) formed therein, a converging layer (18) stacked below the inlet layer (16) and having a first outlet (50), and a mixing layer (20) stacked below the converging layer (18), the mixing layer (20) including: a passage (54) from the first outlet (50) to the outlet (58) formed in the bottom (72), the inlet conduit (62), a pocket (dashed box in Fig. 1, 104 – in Fig. 5) surrounding the passage (54) and being fluid coupled to the inlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LORNE E MEADE/Primary Examiner, Art Unit 3741